537 Pa. 114 (1994)
641 A.2d 580
Richard A. HAVASY, individually, and Richard A. Havasy and Judy Havasy, his wife, and Judy Havasy, in her own right, Appellants,
v.
Paul RESNICK, M.D., George H. Gilmore, M.D., and St. Margaret Memorial Hospital, Appellees.
Supreme Court of Pennsylvania.
Argued September 21, 1993.
Decided May 24, 1994.
John F. Becker, Sikov & Love, P.A., Pittsburgh, for appellants.
Louis C. Long, Meyer, Darragh, Buckler, Bebenek & Eck, Pittsburgh, for Paul Resnick, M.D.
Kevin C. Harkins, Robert S. Grigsby, Cohen & Grigsby, Pittsburgh, for George H. Gilmore, M.D.
Templeton Smith, Jr., Linton L. Moyer, Thompson, Rhodes & Cowie, P.C., Pittsburgh, for St. Margaret Memorial Hosp.
Before NIX, C.J., and LARSEN, FLAHERTY, ZAPPALA, PAPADAKOS, CAPPY and MONTEMURO, JJ.

ORDER
PER CURIAM.
Appeal dismissed as having been improvidently granted.
LARSEN, J., did not participate in the decision of this case.
*115 MONTEMURO, Senior Justice, was an appointed Justice of the Court at the time of argument.[*]
NOTES
[*]  Mr. Senior Justice Montemuro is sitting by designation as Senior Justice pursuant to Judicial Assignment Docket No. 94 R 1800, due to the unavailability of Mr. Justice Larsen, see No. 127 Judicial Administration Docket No. 1, filed October 28, 1993.